DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronstein US Patent Pub. 2016/0262894A1.
	Regarding claims 1, 5-8, Cronstein discloses a method of preparing a biomimetic scaffold (see Figs. 1, 3, 15, 16, 18, and 19) comprising: obtaining a scaffold material comprising a material selected from the group consisting of metal, metal alloy, polymer, ceramic, and composites and blends thereof (see paragraphs 110 and 109); conducting an additive manufacturing process (see paragraph 103 and Figs. 2, 19) comprising: forming the scaffold material into a plurality of layers; stacking the plurality of layers; and aligning the plurality of layers (see paragraph 4, 62-65, 104) ; and rotating or alternating one or more of the plurality of layers (see Figs. 1 and 19 showing how the fibers are alternated to create different directions of struts, see section A in Fig. 1) to achieve an overall trend that mimics angular displacement of lamella in a rotated plywood lamellar structure of natural bone tissue.
	Regarding claim 9, see paragraph 111 disclosing polylactic acid.
	Regarding claim 11, see paragraph 109 disclosing calcium phosphate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cronstein US Patent Pub. 2016/0262894A1.
Cronstein discloses the invention substantially as claimed.  However, Cronstein does not disclose an implant made of metal.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the ceramic composition of the Cronstein reference because Applicant has not disclosed that by having an implant made out of metal provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the ceramic  material because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the Cronstein reference to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/17/2022